                                                                                               JS-6




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                          CASE NUMBER:
SALVADOR ESTRADA MONTERO.
                                                                          CV19-05039-DOC (PJW)
                                         Plaintiff,
                            v.
                                                              ORDER DENYING REQUEST TO PROCEED
DONALD TRUMP, et al.,                                               WITHOUT PREPAYMENT
                                                                       OF FILING FEES
                                         Defendant(s).                AND CLOSING CASE

          On       June 17, 2019    , the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.
          Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without
Prepayment of Filing Fees is DENIED and the case is closed.


IT IS ORDERED.


DATED:          August 14, 2019                                                                David O. Carter
                                                               United States District Judge




Presented by:




United
     d States Magistrate Judge
                           d




IFP-9 (04/15)           ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
